Citation Nr: 1415059	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-42 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an effective date prior to August 31, 2009 for the grant of service connection for traumatic arthritis of the left knee.

2. Entitlement to an effective date prior to August 31, 2009 for the grant of service connection for atopic dermatitis on the arms and trunk, tinea pedis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to January 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for a left knee disability and skin disability, both with an effective date of August 31, 2009.  

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal (e.g., appellate brief).  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary prior to final adjudication of these claims, primarily for the purposes of ascertaining if there is evidence of a claim for VA benefits in April 1999.  In essence, the Veteran argues for an effective date of April 1999, which is when he alleges to have filed his initial claim for VA benefits.  The record shows a letter sent to the Veteran by VA dated in August 2002 which explained that VA has misplaced or destroyed the Veteran's VA Form 21-526, and requested that the Veteran resubmit the VA Form 21-526.  It is unclear from a review of the case file if the Veteran had indeed submitted a claim in April 1999, and if so, what benefits were sought.  There is indication that the case file had been transferred various times and also indication that the Veteran has received Chapter 30 education benefits from VA.  Paperwork associated with education benefits are separate from this case file, thus VA will attempt one last time to search the Veteran's complete file to see if there is any evidence of an April 1999 claim for VA benefits.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and enlist their assistance in clarifying the following:

* Did the Veteran have representation at the time that he filed his claim in April 1999?  If so, an attempt to recover any copies of a 1999 claim from the representative should be made.

* Does the Veteran have any other types of evidence to show a) the exact date of the claim that was originally filed in 1999; and b) what the Veteran claimed for at that time?  If so, such copies should be produced and associated with the claims folder.

2. The RO/AMC should locate the Veteran's file pertaining to his application for Chapter 30 Education Assistance.  Check that file and any other files pertaining to this Veteran to see if any 526 claims form was misplaced.  A formal finding should be made as to the results of this search and all efforts to locate a 526 claim should be documented in the claims folder.

3. After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


